Citation Nr: 0814549	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected right knee postoperative degenerative joint 
disease.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2004.  A statement of the case was issued in 
December 2005, and a substantive appeal was received in 
February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involved the evaluation of the veteran's 
service-connected right knee disability.  A May 2007 VA 
examination report requires clarification.  In the section of 
the report for noting clinical findings, the examiner 
reported no laxity of the right knee.  However, in the 
section for reporting the assessment, the examiner referred 
to right knee strain with obvious clinical instability on 
examination.  

At the present time, the right knee is rated based on 
limitation of motion criteria.  However, separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
and 5003 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  
Clarification is therefore necessary to fully assist the 
veteran with her appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination of the right knee.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Range of motion 
should be reported along with the point 
(in degrees) where motion is limited by 
pain.  The examiner should also report 
any additional functional loss due to 
weakness, fatigue, and/or incoordination, 
to include additional functional loss to 
be expected during flare-ups.  The 
examiner should also clearly report 
whether there is recurrent subluxation or 
lateral instability of the right knee 
and, if so, whether it is slight, 
moderate, or severe.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should 
specifically determine whether a separate 
rating for recurrent subluxation or 
lateral instability of the right knee is 
warranted.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



